Citation Nr: 0408389	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  96-34 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an increased rating for phalangectomy, 
right fifth toe with tinea and plantar warts, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased rating for phalangectomy, 
left fifth toe, currently rated as 10 percent disabling.

4.  Entitlement to a compensable rating for bilateral pes 
planus, plantar warts.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from April 1977 to February 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Sinusitis was present during the veteran's active duty 
service.

2.  The veteran's right and left toe disabilities are 
reflected by complaints of pain and manifested primarily by 
clinical observations of pain without objectively 
demonstrated functional loss.

3.  Symptomatology associated with the veteran's pes planus 
is no more than mild in degree.


CONCLUSIONS OF LAW

1.  Sinusitis was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).

2.  The criteria for a rating in excess of 10 percent for 
phalangectomy, right fifth toe with tinea and plantar warts, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, 4.118, Diagnostic Codes 5284, 7804 
(2003).

3.  The criteria for a rating in excess of 10 percent for 
phalangectomy, left fifth toe, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
4.118, Diagnostic Codes 5284, 7804 (2003).

4.  A compensable rating for bilateral pes planus, plantar 
warts, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b).

A rating decision, statement of the case, and supplemental 
statements of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, a letter dated in July 2003 (and sent to the 
veteran's last known address) informed the veteran of the 
information and evidence he needed to submit to substantiate 
his claims, as well as VA's development assistance.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Based 
on the above, the Board finds that the requirements under the 
VCAA with respect to the duty to notify have been satisfied 
in this case and that no further notice is required.

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims on appeal, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
However, there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  While strictly following 
the express holding in Pelegrini would require the entire 
rating process to be reinitiated when notice was not provided 
prior to the first agency adjudication, this could not have 
been the intention of the Court, otherwise it would not have 
taken "due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in the issues on 
appeal was not given prior to the initial AOJ adjudication, 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.

As for the duty to assist, the Board finds that the veteran 
has been provided opportunities to present evidence and 
argument in support of his claims.  Further, the Board notes 
that the claims file contains relevant service and post-
service medical records, including VA examinations and 
medical opinions that have addressed the veteran's 
contentions in this case.  As noted previously, the veteran 
has not referenced any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  The Board finds that VA has done everything 
reasonably possible to assist the veteran (including 
scheduling the veteran for a February 1999 VA examination 
that he failed to appear for) and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.  As such, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to the issues on appeal.

I.  Service connection for sinusitis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service medical records reveal that the veteran was seen for 
complaints related to sinusitis on multiple occasions.  
Service X-rays revealed bilateral maxillary sinusitis.

An April 1994 VA examination reflects a diagnosis of" 
Recurrent acute chronic sinusitis."  An October 1996 letter 
from a VA physician indicated that the veteran was being 
treated for sinusitis "consistent with chronic 
inflammation."

Service medical records reveal both clinical and radiographic 
impressions of sinusitis, and the evidence essentially 
reflects that the veteran currently suffers from sinusitis.  
As no findings of sinusitis were evident on the veteran's 
service entrance examination, the Board finds that service 
connection for sinusitis is warranted.

II.  Increased rating claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The veteran was granted service connection for his disability 
of the feet and toes in October 1986.

VA treatment records dated from January 1993 to August 1993 
reflect ongoing treatment for bilateral foot pain.  While a 
May 1993 treatment record reflected possible neuroma of the 
superficial peroneal nerve, a July 1993 EMG showed no 
evidence of neuropathy in either foot.

At an April 1994 VA examination of the feet, the veteran 
complained of chronic pain involving the fifth toes.  
Physical examination revealed bilateral pes planus with mild 
hallux valgus deformities; bunion deformities were not noted.  
There were no dorsal or plantar calluses.  Very light touch 
of either toe produced severe pain.  There were no secondary 
skin or vascular skin changes noted, and there was shortening 
of each fifth toe.  The diagnoses were pes planus and hallux 
valgus with bilateral phalangectomies of each fifth toe, with 
undiagnosed chronic fifth toe pain and tenderness.

At a June 1996 VA feet examination, the veteran stated that 
he found sneakers the most comfortable footwear.  Physical 
examination revealed that the veteran could walk on his heels 
but not his toes.  There were no plantar calluses, but he did 
have mild dorsal calluses of each fourth toe.  There were no 
sensory changes or numbness, but extreme pain on light touch 
of the fifth toes.  The diagnoses were: pes planus; status 
post phalangectomies of each proximal phalanx of the fifth 
toes; neuromas of the digital nerves of each fifth toe; and 
doral callus, each fourth toe.

The veteran was scheduled for a February 1999 VA examination 
of the feet; the veteran did not appear for the examination 
and did not request that another examination be scheduled.

A.  Increased rating for phalangectomies of the right and 
left fifth toes

The veteran's phalangectomies of the right and left fifth 
toes are currently rated under Diagnostic Codes 5299-7804.  A 
10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration; a 
disability evaluation in excess of 10 percent may be assigned 
under Diagnostic Code 7805, which evaluates scars based upon 
limitation of function of the part affected.  The regulations 
for evaluation of skin disabilities were revised, effective 
on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002).  The 
Board notes that these new regulations pertaining to scars 
have not made any substantive changes affecting this case.  
The current 10 percent evaluation is the highest schedular 
evaluation available under either version of Diagnostic Code 
7804.

The overall evidence, in the Board's opinion, supports the 
assignment of a 10 percent rating, but not more, under the 
provisions of Diagnostic Code 7804 (both old and new).  In 
this regard, the Board observes that the veteran's left and 
right toe disabilities are manifested primarily by pain, but 
with no showing of objectively demonstrated functional loss 
such as to warrant a rating in excess of 10 percent under 
Diagnostic Code 7805.

The Board notes the veteran's service-connected foot 
disabilities were previously rated under Diagnostic Code 
5284.  Under that code, a moderate injury of the foot 
warrants a 10 percent evaluation; a moderately severe injury 
to the foot warrants a 20 percent evaluation; and a severe 
injury to the foot warrants a 30 percent evaluation.  
However, as no evidence has shown a moderately severe foot 
injury, and as no physician has described the veteran's 
disabilities as such, a rating in excess of 10 percent under 
Diagnostic Code 5284 is not warranted.

In sum, when all factors are considered, the Board finds that 
the veteran's present disability picture does not meet the 
criteria for the assignment of a higher rating.

B.  Entitlement to a compensable rating for bilateral pes 
planus, plantar warts.

The veteran's bilateral pes planus disability is evaluated 
under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 
noncompensable evaluation is warranted for mild bilateral 
flatfoot, with symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted for bilateral 
moderate flatfoot, with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  A 30 percent rating is 
warranted for bilateral severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

A review of the record reveals that there are no objective 
findings of pain or other symptoms related to bilateral pes 
planus.  The condition has been diagnosed, but findings of 
pain associated with the veteran's feet have been attributed 
to his disabilities of the toes.  Because there is no 
symptomatology that could be characterized as more than mild, 
a noncompensable rating is warranted.

C.  Conclusion to increased rating claims

The Board has considered the veteran's complaints concerning 
his disabilities on appeal, especially as to any functional 
impairment which may be attributed to the associated pain and 
weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, even when considering such 
factors, the Board finds that the evidence does not lead to 
the conclusion that the veteran's disabilities of the feet 
more nearly approximate the criteria for the next higher 
rating.  In this regard, the Board observes that there has 
been no evidence of more than moderate functional impairment 
of the veteran's feet.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  This case, however, does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for more 
favorable determinations.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that the veteran's disabilities of the feet, alone, have 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection for sinusitis is granted.

A rating in excess of 10 percent for phalangectomy, right 
fifth toe with tinea and plantar warts, is denied.

A rating in excess of 10 percent for phalangectomy, left 
fifth toe, is denied.

A compensable rating for bilateral pes planus, plantar warts, 
is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



